Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 1 of 21

— Ac SHED 04/16 -apptieatt i iG hevarch Warrant (Modified: WAWD 10-26-18)

 

 

 

 

NOV 082019 UNITED STATES DISTRICT COURT

AT SEATTLE for the ;
CLERK U.S. DISTRICT COURT | ;
WESTERN DISTRICT OF WASHINGTON Western District of Washington
BY

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. MJ19- 547

Email account grizzled@protonmail.com stored at
premises controlled by Paxful, Inc.

Nemo Se Se See” Seana” eee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Email account grizzled@protonmail.com stored at premises controlled by Paxful, Inc., more fully described in Attachment A,

 

located in the Western District of Washington , there is now concealed (identify the
person or describe the property.to be seized): oO

See Attachment B, incorporated herein by reference. .

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
® contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or'a person who is unlawfully restrained.

The search is related to a violation of:

Code Section . Offense Description
Title 18, U.S.C. § 1343 Wire Fraud ,
Title 18, U.S.C. § 1956 & 1957 Money Laundering

The application is based on these facts:
v See Affidavit of Special Agent Eric Hergert, continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy reliable TN. means; or: [ ] telephonically recorded.

[ Applicant’s signature

Eric Hergert, IRS Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or

© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.
Date: 11/08/2019 él AL LING

Judge's signature

 

City and state: Seattle, Washington Paula L. McCandlis United States Magistrate Judge
: Printed name and title

 

 

 

USAO: 2018R01443
Oo CO IND WA BP WY YN

NO wo NbN KD HM HV NY N'KNMD &§ KF FHF HF KF Fe Oe OS S| he
CoC aI NAN NH BW NY KH CO CO FH DH HH WY YH = O&O

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 2 of 21

AFFIDAVIT

STATE OF WASHINGTON _ )
SS

New Nee”

COUNTY OF KING

I, Eric Hergert, being first duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with Internal Revenue Service, Criminal Investigation
(IRS-CI), and have been so employed since September 2009. I am presently assigned to
IRS-CI’s Western Area Cyber Crime Unit in the Los Angeles Field Office. My duties
and responsibilities include the investigation of possible criminal violations of the
Internal Revenue laws (Title 26, United States Code), the Bank Secrecy Act (Title 31,
United States Code), the Money Laundering Control Act of 1986 (Title 18, United States
Code, Sections 1956 and 1957), and other related offenses. .

2. I earned a Bachelor of Arts degree in accounting from the University of
Washington, Tacoma, in 2002. I attended the Criminal Investigator Training Program
and the IRS Special Agent Basic Training at the Federal Law Enforcement Training
Center (FLETC) where I received detailed training in conducting financial investigations.
The training included search and seizure, the Internal Revenue laws, and IRS procedures
and policies in criminal investigations. I have also attended various cybercrime and
virtual currency related trainings, including at FLETC and others. a

3. Before being hired by IRS-CI, I was employed as a Revenue Agent for the
IRS for approximately five years, performing civil examinations of small businesses and
self-employed individuals. As a Revenue Agent, I received approximately 16 weeks of
specialized training in personal, partnership, and corporate income tax, as specified in the
Internal Revenue Code.

4. I have conducted and assisted in numerous investigations involving

financial crimes. I have led and participated in the execution of search warrants and have

Affidavit of Special Agent Eric Hergert, IRS-CT - 1 UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
0D ON A WwW BW NH &

moO NO DVO NH WN NY HN HO HN KH KH KK KF KP KF HF EF SS
oOo nN BN ON BP WR HO KH CO oO OH ITD HH F&F WD NO KK OS

 

 

Case 2:19-mj-00547-PLM. Document1 Filed 11/08/19. Page 3 of 21

interviewed witnesses and defendants who were involved in, or had knowledge of,
violations of the Internal Revenue Code, the Bank Secrecy Act, and the Money
Laundering Control Act. In the course of my employment with IRS-CI, I have conducted
and have been involved in investigations of alleged criminal violations, which have
included tax evasion (26 U.S.C. § 7201), filing a false tax return (26 U.S.C. § 7206(1)),
aiding or assisting in the preparation of false tax returns (26 U.S.C. § 7206(2)),
conspiring to defraud the United States (18 U.S.C. § 371), wire and mail fraud (18 U.S.C.
§§ 1343, 1341), aggravated identity theft (18 U.S.C. § 1028A), and money laundering (18
U.S.C. §§ 1956, 1957), among others. |

5. [have led and participated in the execution of federal search warrants and
the consensual searches of records relating to the concealment of assets and proceeds
derived from fraud. These records included, but were not limited to, email accounts, _
instant messages, personal telephone books, photographs, bank records, escrow records,
credit card records, tax returns, business books and records, and computer hardware and
software.

6. I also have specialized training in cryptocurrencies, with a focus on Bitcoin
and Ethereum. This has included training into how publically viewable “blockchains”
record cryptocurrency transactions, how to trace funds through these transactions, ~
attribution techniques used to identify individuals responsible for conducting the
transactions; and methods used by individuals to obfuscate the source of, or their control
over, cryptocurrencies. | I have used these techniques in prior and ongoing investigations.
Additionally, I have conducted cryptocurrency training for others, both internal to the
IRS, as well as for external third parties.

7. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records |

related to this investigation; communications with others who have personal knowledge

Affidavit of Special Agent Eric Hergert, IRS-CI-2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAOH2018R001443 SEATTLE, WASHINGTON 98101

_ (206) 553-7970
oOo fF ND WN FPF WD YN

bo dO bo bo ie) NO NO nw No — — — — — — — —_ — —_
oOo STN ON FBP WD NY KY CO OBO OO HT HD NH POW) NY KF &

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 4 of 21

of the events and circumstances described herein; and information gained through my
training and experience.
PLACES TO BE SEARCHED AND ITEMS TO BE SEIZED

8. I make this affidavit in support of an application for a search warrant for
information associated with the www.paxful.com (“Paxful”) account registered under the
email address grizzled|@]protonmail.com (the “SUBJECT ACCOUNT”)! Paxful is a
web-based cryptocurrency exchange, which offers (among other services) an electronic
communications service that permits the website’s users to communicate with each other
about the purchase and sale of cryptocurrency and other topics (referred to on Paxful and
herein as “trade chats”). According to Paxful representatives, Paxful keeps a record of
trade chats conducted on its platform, and such chats can include messages about the gift-

card codes and other forms of currency that users exchange for cryptocurrency. Paxful is

headquartered at 3422 Old Capitol Trail #989, Wilmington, DE, 19808

9. The information to be searched is described in the following paragraphs
and in Attachment A. This affidavit is made in support of an application for a search
warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Paxful
to disclose to the government copies of the information, including the content of
communications, further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B.

10.. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law-enforcement personnel; review of documents and
records related to this investigation; communications with others who have personal

knowledge of the events and circumstances described herein; and information gained

 

'T have bracketed a portion of the SUBJECT ACCOUNT’s registered email address to ensure that it is not
inadvertently hyperlinked and contacted by anyone reading an.electronic copy of this document.
Affidavit of Special Agent Eric Hergert, IRS-Cl - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USA0#2018R001443 ; SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo en KH A FP W NO =

NO po NY. NY NH HN HK ND HD ee Fe HF HF FF PFO S| Se ee
oOo “SN UO SP WY HY KH CO OO ONT HD A FBP W NH & CO

 

 

Case 2:19-mj-00547-PLM Document.1 Filed 11/08/19 Page 5 of 21

through my training and experience. Because this Affidavit is submitted for the limited

purpose of establishing probable cause in support of the application for a search warrant,

it does not set forth each and every fact that I or others have learned during the course of

this investigation.

11. Based on my training and experience and the facts as set forth in this
Affidavit, there is probable cause to believe that violations of Title 18, United States
Code, Section 1343 (Wire Fraud), and Title 18, United States Code, Sections 1956 and
1957 (Money Laundering) have been committed by known and unknown persons. There
is also probable cause to search the SUBJECT ACCOUNT, as described in Attachment
A, for evidence, instrumentalities, contraband, or fruits of these crimes, as described in
Attachment B. | |

SUMMARY OF THE INVESTIGATION

12. As detailed in the sections below, IRS and the United States Secret Service
(“Secret Service”) have investigated VOLODYMYR KVASHUK (“KVASHUK”) for
devising and executing a scheme to defraud Microsoft Corporation (“Microsoft”).
KVASHUK is presently charged in the case of United States v. Kvashuk, CR19-143JLR,
which is presently pending in the United States District Court for the Western District of
Washington. As described in the Indictment in that case, KVASHUK worked for
Microsoft and was assigned to develop and test the company’ s online retail sales
platform. In that role. KVASHUK was supposed to make simulated purchases of
Microsoft products from the company’s online store. The testing system was designed to
ensure that no physical products would be shipped. KVASHUK, however, used test
accounts to purchase massive amounts of “currency stored value,” or “CSV,” such as
digital gift cards. The investigation has shown that KVASHUK, in his role as a tester,
made unauthorized purchases of millions of dollars of CSV, which he then resold on the
Internet. KVASHUK used the proceeds of the fraud to purchase, among other things, a
$160,000 Tesla car and a $1.6 million home in Renton, Washington.

Affidavit of Special Agent Eric Hergert, IRS-CI - 4 UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
. SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Se IN HD KA S W NY

wo we NN NY NY NNN BB eee eee oe
oOo ~~“ ON NN BR DH NK CO WO WaT NH nA SP WH NY KK OO

 

 

Case 2:19-mj-00547-PLM . Document 1 Filed 11/08/19 Page 6 of 21

13. As part of this investigation, I have obtained records from numerous
sources, met with counsel for Microsoft, interviewed Microsoft employees, and
conducted search warratits at KVASHK’s residence and on various email accounts
associated with the scheme. -

Microsoft’s Program To Test Online Retail Sales

14. . Microsoft has given me a copy of KVASHUK’s resume which shows that —
he is a Seattle-based software engineer. According to information provided by Microsoft,
KVASHUK was an employee of a Microsoft vendor. As part of his employment with the
vendor, KVASHUK worked on matters for Microsoft from August 26, 2016, until
October 1, 2017. During that time, KVASHUK worked out of Microsoft’s office and had
access to the company’s computer network. On December 1, 2017, Microsoft hired
KVASHUK as a full-time employee with an annual salary of approximately $116,000.
KVASHUK worked for Microsoft until June 22, 2018.

15. | Microsoft sells various products to the general public over the Internet via
its online store. To make purchases from the Microsoft store, a customer must establish a
Microsoft store account that is linked to an email address and to one or more payment
devices (such as a credit card). As both an employee of an outside vendor, and as a
Microsoft employee, KVASHUK was a member of Microsoft’s Universal Store Team
(“UST”), which supports the company’s online retail platform, by (among other things)
managing a program that tests the online sales system.

"16. The testing program involves creating test Microsoft store accounts that are
linked to test email accounts created specifically for the purpose of the testing program.
A tester creates a test email account by using a naming convention for the account: the
name begins with “mstest,” followed by an underscore and, in the typical case, the user
name of the tester. The tester then requests that the UST team “whitelist” the account,
meaning that purchases made from the account will automatically bypass Microsoft’s
security and risk protocols, which monitor online purchases in order to detect possible -

fraud. The test accounts are linked to artificial payment devices (“Test in Production” or

Affidavit of Special Agent Eric Hergert, IRS-CI - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO#H2018R001443 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 O2 DNA WA BW YN

NO wo DN NH HN NY KN NN YN HF FF FF FF RF SF SF SES Se
oOo TINH A FP W NYO K& COC CO FAN KD HA BP WY NY =| O&O

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 7 of 21

“TIP” cards) — in effect, phony credit cards — that allow the tester to simulate a purchase
without generating an actual charge. Once the whitelisted account is created, the tester
uses that account to attempt to make online product purchases from Microsoft, just as an
ordinary consumer would. .

17. According to Microsoft investigators, although each test account was
created for a particular tester, the login and password information for some of the test
accounts may have been stored in an electronic document that was accessible to multiple
testers. Microsoft investigators told me that, in practice, testers sometimes used test
accounts set up for other testers. However, during recent interviews, current and former
UST members have stated that they were unaware of a particular document with login
and password information, and that they were unaware of testers using other testers’
accounts. These UST members have stated that login and password information may
have been accessible in other ways.

18. According to Microsoft, the testing program primarily was designed to test
the company’s online sales of physical goods. When a tester used a whitelisted account
to purchase physical goods, the system ensured that no goods were actually delivered.

19. UST members have stated that there was some, limited, testing that
involved simulated purchases of electronic currency stored value (“CSV”), such as digital
gift cards. If a tester did purchase CSV, the system would generate a valid and usable
product “key” that could be “redeemed,” meaning that the value of the digital currency.
would be added to an electronic “wallet” linked to a customer account. Once redeemed,
the CSV could be used to buy both physical and digital products from the Microsoft
store.

20. According to Microsoft employees I have interviewed, there are occasional
circumstances which could warrant a tester to purchase CSV with their test accounts. —
However, this was a relatively rare occurrence, and only small amounts of CSV would be

purchased ($5-$10). Additionally, testers could be provided access to a pool of “test”

Affidavit of Special Agent Eric Hergert, IRS-CI - 6 UNITED STATES ATTORNEY

~ USA0#2018R001443 700 STEWART STREET, SUITE 5200

SEATTLE, ‘WASHINGTON 98101
(206) 553-7970
0 Oo DT DH WN FB WH YP

Oo HNO NO NH WH NH HK NY NO KR HK KH SHE OE Ee SS
oN DN UU SP WO NY KK CO UO HOH HD WH FP WW NY —|& S&S

 

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 8 of 21

CSV codes to be used for testing certain features, eliminating the need to purchase CSV
with their test accounts. |

The Theft Of $10 Million In Microsoft’s Digital Currency

21. According to information provided by Microsoft, in February of 2018,
Microsoft’s UST Fraud Investigation Strike Team (“FIST”) noticed a suspicious increase
in the use of CSV to buy subscriptions to Microsoft’s Xbox live gaming system from
Microsoft’s online store. FIST investigated and discovered that the suspicious CSV had
originally been purchased from Microsoft through two whitelisted test accounts
associated with the email accounts mstest_avestu@outlook.com and
mstest_sfwe2eauto@outlook.com (the “avestu” and “sfwe2eauto” test accounts). The
CSV was then resold on the secondary market, at a discount, via at least three online
reseller websites: Paxful, g2a.com, and nokeys.com. Customers who purchased the CSV
on the secondary market then redeemed the CSV at Microsoft’s online store for products
and services, such as Xbox live subscriptions.

22. FIST discovered that the avestu and swfe2eauto test accounts were used to
buy a large amount of CSV between November 2017 and March 2018. The avestu and
swfe2eauto accounts were blocked by Microsoft on or about March 15, 2018. FIST later
discovered that a third test account linked to mstest_zabeerj2@outlook.com (the
“zabeerj2” test account) was also responsible for a suspicious spike in CSV purchases,
conducting approximately 166 purchases of CSV between March 22 and March 23, 2018.
This account was blocked on or about March 23, 2019.

23. The employees who had registered the accounts at issue have explained the
accounts were used for production testing. However, the
mstest_sfwe2eauto@outlook.com account was used for automated testing, and the
username and password were stored in a Visual Studio project file, accessible by several
Microsoft employees. Additionally, usernames and passwords of the test accounts were

often captured by logging software used to assist in the identification and correction of

Affidavit of Special Agent Eric Hergert, IRS-CI - 7 UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo eo yD DO BP W NY

bo bd N rh bo Ne) bho i) ho me — — — — — — — —
So IN OT PW NY FY CFT OO FAN DB A FP WY YP YK O&O

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 9 of 21

software bugs. Reports from the logging software, including the usernames and
passwords were routinely provided to developers, including KVASHUK.

24. The three suspicious test accounts were used to purchase roughly $10.1 |
million in CSV from Microsoft. Microsoft was able to “blacklist” roughly $1.8 million in
CSV to prevent it from being redeemed, resulting in a total loss to Microsoft of
approximately $8.3 million.

CSV Redemptions by Acquisition Account
Account 2017 . 2018 Total

 

    
   
 
   

     

— Mstest_swfe2eauto $601,261.27 $5,444,340.0

   

      

Total $958,856.27 $7,385,730.04 $8,344,586.31

 

25. Microsoft interviewed the employees who created the three suspicious test
accounts and found no evidence that they were involved in the fraudulent CSV purchases.

26. A search of KVASHUK’s computer and digital devices found the
usernames and passwords for the test accounts in various files. Also found in these files
were Internet links to webpages on the Microsoft online store. The username and
password were for the zabeerj2 account were found in a custom program designed to
automate the purchase of CSV from the Microsoft online store. This program was last
modified March 21, 2018, shortly after the avestu and swfe2eauto accounts were blocked,
and immediately prior to the zabeerj2 account being used in the scheme.

27. Searches of KVASHUK’s computer and other digital devices also found
several screenshots, text files, and spreadsheets that contained large amounts of what
appear to be CSV codes. A few of these codes were provided to Microsoft and were

verified to have been acquired through the use of the test accounts described above.

Affidavit of Special Agent Eric Hergert, IRS-CI - 8 : UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USA0#2018R001443 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Fe ND OH SP WY NHN

WN NY YY KY YN NY B&B Be Be we Be we ew Be ei
CUA aA Rk OH FS CHO RKDAAKR OH S

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 10 of 21

_ 28. — Microsoft investigators also found similar CSV acquisitions by the test
account mstest_v-vokvas@outlook.com (the “vokvas” test account), though on a much
smaller scale. This account was created by, and assigned to, KVASHUK.

29. Microsoft records show that the vokvas test account made purchases of
CSV on April 28, July 10, September 29, October 4, October 7, October 11, and October
22 of 2017. The amount of CSV obtained through the vokvas account totaled .
approximately $12,304.99, of which approximately $4,464.99 was redeemed.”

According to Microsoft records, KVASHUK’s vokvas test account was used to purchase
approximately $10,164.99 in CSV in October 2017, after KVASHUK’s employment with
the Microsoft vendor ended and before being employed by Microsoft. . |

30. According to Microsoft records, approximately $600 of the CSV purchased
by the vokvas account was redeemed to a Microsoft store account linked to the email
address safirion@outlook.com (the “safirion” account).

31. Microsoft investigators interviewed KVASHUK on May 10 and May 18 of
2018. Although no law enforcement officer was at those interviews, I have listened to
recordings of the interviews. The interviews were not completely recorded because of a
technical problem, but I have also read summaries of the interviews and spoken with
Microsoft investigator Andy Cookson, who was present at both interviews.

32. The interviewers asked KVASHUK about the purchases made with the
vokvas test account. KVASHUK admitted that he had created the vokvas account. He
also admitted to making some unauthorized purchases from the account. KVASHUK
suggested that there was a lack of guidance from his superiors about what could and
could not be purchased via a test account, and claimed to have only been told that test
accounts should not be used to purchase subscriptions. KVASHUK admitted to

Microsoft investigators the safirion account was his personal account, and that he used

 

? Approximately $100 of the redeemed CSV appears to have been in Canadian currency. It was not possible to
determine from the records available how much of the $12,3043.99 in CSV obtained through the vokvas account
was in a foreign currency.

Affidavit of Special Agent Eric Hergert, IRS-Cl - 9 UNITED STATES ATTORNEY

USA0O#2018R001443 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo HN NHN HH HB WW YN =

DO NO DN NO NH WN NY WH HN Be HR RB ee Re RS eS
oO DTN ON BR WH NYO KH CS HO FAN HN FP WY NY | SO

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 11 of 21

CSV acquired through his vokvas test account to buy movies from the Microsoft store.
KVASHUK claimed that he believed it was permissible to use test accounts to buy CSV
because it was not “real” money. |

33. According to Microsoft records, additional redemptions of the CSV |
acquired through the vokvas account were only redeemed to Microsoft online store
accounts associated with the email addresses admin@searchdom.io,
xidijenizo@axsup.net, or pikimajado@tinzoa.org until November 22, 2017. Through the
course of the investigation, all of these email accounts have been linked to KVASHUK .

a. Searchdom.io is the Internet domain name associated with the
business Searchdom, Inc. According to Washington Secretary of State records,
KVASHUK is a “governor” of the business. Additionally, the Microsoft online store
account associated with the email address admin@searchdom.io is registered to “Volo
kvashuk,” and lists one of KVASHUK’s previous addresses. |

b. . xidinenizo@axsup.net and pikimajado@tinzoa.org appear to be a
temporary email addresses. These email addresses and apparent passwords were found in
various files during a search of KVASHUK’s computer and digital devices pursuant to a
search warrant conducted July 16, 2019.

34. According to records obtained from Google, on November 22, 2017, at
approximately 12:17 PM, KVASHUK conducted an internet search for “cash in xbox
gift.” Then, KVASHUK immediately visited the website, gameflip.com. Gameflip.com
advertises that it allows users to list Xbox Live gift cards for sale on their site. After a
gift card is purchased by a customer, Gameflip.com deposits the proceeds into the seller’s
“gameflip wallet.” The seller can then withdraw the proceeds “any time into your
PayPal, bank account, or Bitcoin.” | .

35. Subsequently, on November 22, 2017, at approximately 7:48 PM, $50
Canadian of CSV acquired through the vokvas account was redeemed to an unknown
individual’s Microsoft store account associated with the email address

sunmoon94@hotmail.ca. Over the next few days, approximately 12 more redemptions of

Affidavit of Special Agent Eric Hergert, IRS-CI - 10 UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo SND DO OW BP WD NY eR

NO NYO YY NY NY NY NY NWN & F&F FS eS eS SF Sl eS ll Sl
oo NN UN BR WH NY KF OD Oo Mn HD NH HP WN KF O&O

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 12 of 21

CSV acquired by the vokvas account totaling approximately $1,150 ($50 of which were
Canadian) were made to Microsoft store accounts associated with email addresses with
no known connection to KVASHUK. Based on this information, it appears he began
selling the CSV through third party websites on or about November 22, 2017.

36. The SUBJECT ACCOUNT began buying bitcoin using Xbox gift cards as
payment on November 23, 2017. Between November 23, 2017 and March 26, 2018, over
447 bitcoin was purchased through Paxful.com by this account using Xbox gift cards as
the payment method. The value of the Xbox gift cards used to purchase the bitcoin was
approximately $7.88 million?

The email address used to register the SUBJECT ACCOUNT,
grizzled[@]protonmail.com, is linked to KVASHUK. More specifically,
grizzled[@]protonmail.com was associated with an account at Coinbase.com registered
to KVASHUK. In addition, a search of KVASHUK’s computer found various references
to grizzled[@]protonmail.com, including a list of account recovery codes, and the
Windows username of what appeared to be the primary account was named “grizzled.”

Evidence of Unexplained Wealth

 

37. Financial records show that KVASHUK had a large amount of unexplained
income during the period of the CSV thefts. According to his tax returns for 2016 and
2017, KVASHUK only had total income of $35,260 and $1 14,103, respectively.
According to Microsoft, for the portion of time KVASHUK was a direct employee
(December 2017 to June 2018), his annual salary was $116,000.

 

3 Bitcoin is a form of virtual currency (also known as cryptocurrency), a digital representation of value that can be
exchanged directly person to person, through a virtual currency exchange, or through other intermediaries. It can be
used to buy goods and services, exchanged for fiat currency or other virtual currency, or held as an investment,
among other applications. Virtual currency is generally not issued by any government or bank. Rather, it is often
generated and controlled through software operating on a decentralized, peer-to-peer network of computers across
the world. The U.S.-dollar exchange value of an individual unit of bitcoin is variable and subject to market forces.
For instance, during the time period November 23, 2017 and March 26, 2018, the U.S. dollar value of individual
units of bitcoin varied within the general range of approximately $6,600 per unit of bitcoin to approximately
$19,100 per unit of bitcoin.

Affidavit of Special Agent Eric Hergert, IRS-CI - 11 UNITED STATES ATTORNEY

‘ 700 STEWART STREET, SUITE 5200
USAO#2018R001443 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oe ND WH FP W YH

Co YQ HD WA fF WYN KF CFS Oo OAT HD TH BPW NY | OC

 

 

Case 2:19-mj-00547-PLM Document 1. Filed 11/08/19 Page 13 of 21

38. KVASHUK used his unexplained wealth to make significant purchases.
In March of 2018, KVASHUK paid roughly $162,000 for a Tesla Model S. Additionally,
in June of 2018, KVASHUK bought a lakeside home in Renton, Washington for roughly
$1.675 million. Both of these purchases were completely funded directly from accounts
controlled by KVASHUK. |

39. _ Ihave reviewed records for a checking account that KVASHUK had at
Wells Fargo bank, ending in -5789. The earliest daily balance shown on the records was
$429.56 on July 29, 2016. The balance on the account remained under $20,000 until late
November of 2017, when large amounts of money from a cryptocurrency account in
KVASHUK’s name at Coinbase.com began to flow into the -5789 account. On |
November 30, 2017, over $14,000 was transferred to the -5789 account from.
Coinbase.com. On December 11, 2017, over $6,600 was transferred from Coinbase.com

to the -5789 account. On December 21, 2017, there was a transfer of over $29,000 from

‘|| Coinbase.com to the -5789 account.

40. The suspicious transfers escalated dramatically in early 2018. For example,
on January 30", February gna and February 6" of 2018, there were transfers from
Coinbase of over $98,000, $177,000 and $134,000, respectively. On a single day —

March 2, 2018 — over $500,000 was transferred from Coinbase to the -5789 account.
Over $1.4 million was transferred in total in March 2018, followed by over $935,000 in
April.

41, All told, over $2.8 million was transferred from Coinbase to the -5789
account between November 2017 and May 2018. | The approximate timeframe of the vast
majority of the fraud was November 2017 through March 2018. Given these timeframes,
and based on my training and experience, it appears that KVASHUK had converted the
proceeds of the fraud into cryptocurrency (or received the proceeds as cryptocurrency),
and then gradually converted the cryptocurrency in fiat currency and transferred the

proceeds to his Wells Fargo account.

Affidavit of Special Agent Eric Hergert, IRS-CI - 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USA0#2018R001443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
—_

bo bo bo bdo NO i) bo bo ho — — — — ht — — a’ —
on DN UO BPW YO KH DOD OO FA DO FP WD NYO &—-&§ O&O

0 Oo YN Dw Bw Ww

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 14 of 21

42. | Furthermore, in order to determine the source of the cryptocurrency
“bitcoin” in the Coinbase account, I have examined the bitcoin blockchain, a public
ledger of bitcoin transactions. Based on this analysis, it appears the vast maj ority of the
bitcoin deposited into the Coinbase account originated from chipmixer.com.
Chipmixer.com is a bitcoin “mixing” service. A bitcoin mixing service mixes potentially
identifiable bitcoin with others, with the intent to obscure and conceal the original source
of the bitcoin. Based on my training and experience, the use of chipmixer.com is
evidence of an attempt to conceal proceeds of the fraud.

43. In addition to the bitcoin sourced from chipmixer.com, I was able to trace a
deposit of 1.5 bitcoin into KVASHUK’s Coinbase account on November 29, 2017 as
having come directly from the SUBJECT ACCOUNT. According to records produced
by Paxful, the SUBJECT ACCOUNT purchased over 447 bitcoin between November
2017 and March 2018 by using Xbox gift cards as the payment method. My analysis of
bitcoin being withdrawn from the SUBJECT ACCOUNT found many instances of the
bitcoin being deposited into what appears to be bitcoin addresses associated with
chipmixer.com. In other words, in addition to the direct deposits from the SUBJECT
ACCOUNT into KVASHUK’s Coinbase account, the SUBJECT ACCOUNT also made —
direct deposits into chipmixer.com, which (as explained above) subsequently transferred
bitcoin into KVASHUK’s Coinbase account.

PROBABLE CAUSE REGARDING THE PLACES TO BE SEARCHED

44. As explained above, Paxful representatives have informed me that Paxful
permits users on its platform to buy and sell bitcoin. For instance, the Paxful website
informs prospective users that they can “buy and sell bitcoin using over 300 payment
options,” including “bank transfers,” “cash,” “debit/credit cards,” other “digital
currencies,” and (as relevant to this case) “gift cards.” According to Paxful
representatives, Paxful enables users to communicate with each other over a proprietary
messaging platform that Paxful operates, with the ostensible goal of negotiating the

purchase and sale of bitcoin using one of the payment options that Paxful supports.

_ Affidavit of Special Agent Eric Hergert, IRS-CI - 13 UNITED STATES, ATTORNEY

USAO#2018R001443 . 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
0 © DTD DA HW BB WW HO

oO wo NYO NY VN NY NY WN NO = HF HS HS FS BF eS OO eS El
os DN ON BP WO HY KH DOD OO Fe NHN DH WH BPW NY KF CS

 

 

Case 2:19-mj-00547-PLM Document 1 Filed 11/08/19 Page 15 of 21

Paxful refers to these communications between users as “trade chats.” As Paxful
representatives have explained to me, trade chats often include information such as the
gift-card numbers that are being used to purchase bitcoin.

45. For the reasons set out above, I respectfully submit that there is probable
cause to believe that the SUBJECT ACCOUNT?’s trade chats will contain evidence of the
crimes under investigation. In light of the evidence that KVASHUK purchased bitcoin
on Paxful, his trade chats with other users on Paxful are likely to contain evidence of the
precise means that he used to purchase that bitcoin, including the stolen CSV that he
exchanged for the bitcoin that he eventually transferred into his Coinbase account.

H

H
Affidavit of Special Agent Eric Hergert, IRS-CI - 14 UNITED STATES ATTORNEY
USAO#2018R001443 , 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
So eo NI HD On SP WY NYO

NY NO bN NY NO NH HN HP NO KK KH | | | Se HF EF ES eS
eo SN DN UO BP WY HO KH OFS OO CFs DB HH PSP W NY KK O&O

 

 

Case 2:19-mj-00547-PLM Document.1_ Filed 11/08/19 Page 16 of 21

CONCLUSION
46. Based on the foregoing, I respectfully request that the Court issue the
proposed search warrant. More specifically, by this Affidavit and Warrant I seek
authority for the government to search all of the items specified in Section I, Attachment
B (attached hereto and incorporated by reference herein) to the Warrant, and specifically

to seize all of the data, documents and records that are identified in Section II to the same

Attachment.

 

 

 

AN
Lal SES
ERIC HERGERT
Special Agent,
) Internal Revenue Service

 

 

oa |
SUBSCRIBED and SWORN to before me this ¢ day of November,
2019.
IN. PAULA L. MCCANDLIS
United States Magistrate Judge
Affidavit of Special Agent Eric Hergert, IRS-CI - 15 UNITED STATES ATTORNEY
USAO#2018R001443 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co FIN DN WN FR WY NY

NY NYO NY WN NY NY NY KY NY &§— KK F&F FS FS BS SE ES ES
oOo SIN NW FF WY NY KK OO FADD HA PW NY KF ©

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 17 of 21.

ATTACHMENT A

Account to be Searched

The electronically stored data, information, and communications, subscriber
records, and log records contained in, related to, and associated with (including all
preserved data) the Paxful, Inc. account registered under the email address
grizzled@protonmail.com (“SUBJECT ACCOUNT”), which is stored at premises
controlled by Paxful, Inc., an electronic communications service provider headquartered

at 3422 Old Capitol Trail #989, Wilmington, DE, 19808.

Attachment A - 1 UNITED STATES ATTORNEY

~USA0#2018R001443 700 STEWART STREET. SUITE
. SEATTLE; WASHINGTON 98101

(206) 553-7970
Ww NN NY NY NN WN NF Bee eee eee
Co tS RN NH BR HD NYO KF COO. MOON DN NH BR WO NY KH O&O

Oo Se ND A BP WY NO

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 18 of 21

ATTACHMENT B
I. Section I - Information to be disclosed by Paxful, Inc., for search:

To the extent that the information described in Attachment A is within the
possession, custody, or control of Paxful, Inc. (“Paxful”), regardless of whether such
information is located within or outside the United States, including any electronic
messages, records, files, logs, or information that has been deleted but is still available to
Paxful, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(d),
Paxful is required to disclose the following information to the government for the account
listed in Attachment A:

a. The contents of all “trade chats”, user messages, or other forms of communication
associated with the account, including stored or preserved copies of
communication sent to and from the account, the source and destination addresses
or accounts associated with each communication, and the date and time at which
each communication was sent;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the IP address used to register the account, log-in IP
addresses associated with session times and dates, account status, alternative e-
mail addresses provided during registration, forwarding email addresses, methods
of connecting, log files, and means and source of payment (including any credit or
bank account number);

c. The types of service utilized;

d. All records pertaining to communications between Paxful and any person
regarding the account, including contacts with support services and records of
actions taken.

e. All records available regarding the location of the user of the account, including °
information obtained from IP addresses, GPS, or wifi access points;

f. All records regarding device-specific information for devices used to access the
accounts, including hardware model, operating system, unique device identifiers,
and mobile network information, including phone numbers; and

Attachment B - I UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
. SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo A NHN WH SP WY YN

NO NO NO HPO BH HO DN KN HR RE RE
Co ~s N FR BP WH NY KK CO CO OH HS DB nN FP WD NO

—_
_

 

 

Case. 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 19 of 21.

g. Records of any other accounts associated with the account through common
cookies, device identifiers, email addresses, or phone numbers.

Attachment B - 2 UNITED STATES ATTORNEY

USAO#2018R001443 700 STEWART STREET, SUITE 5200
. SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo ON HD A PSP WH HN

oN DN OO SP WO HO KH COD Oo FAHD TH FP WH NY KS O&O

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 20 of 21

II. Section II - Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Wire Fraud, in violation of Title 18,

United States Code, Section 1343, and Money Laundering, in violation of Title 18,

United States Code, Sections 1956 and 1957, including the following (for the time period

January 1, 2017 to the present):

a.

Communications, or material related to the actual or attempted transfer, resale, or
redemption of Microsoft currency stored value, digital currency, gift cards, or

.. subscriptions;

Communications or material related to online resellers of gift cards, CSV, or
bitcoin;

Communications or material related the possible transfer or disposition of the
proceeds of the fraud, including: to accounts at banks or other financial
institutions; financial transactions or transfers; the purchase, transfer or sale of
cryptocurrency; the use of the proceeds of the fraud to buy real property, vehicles,
or goods or services; and any explanations, reports, or other information regarding
the amount and sources of funds or other income;

All messages, documents, and profile information, attachments, or other data that
serves to. identify any persons who use or access the account specified, or who
exercise in any way any dominion or control over the specified account;

All messages, documents and profile information, attachments, or other data that
otherwise constitutes evidence, fruits, or instrumentalities of violations of Wire
Fraud, in violation of Title 18, United States Code, Section 1343, and Money
Laundering, in violation of Title 18, United States Code, Sections 1956(a)(1) and
1957.

All subscriber associated with the specified account, including name, address,
local and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including
any temporarily assigned network address, and means and source of payment for
such service) including any credit card or bank account number;

Attachment B - 3 . UNITED STATES ATTORNEY
USAO#2018R001443 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oe ND A BP WY NY

NO bNO DH. WYN NH NH NY NV NO HK KR HH | FO EF Se BE RB Re
oOo NDA WO FB WY YO Ke ODO OO ON DBD A FP WN FY S&S

 

 

Case 2:19-mj-00547-PLM Document1 Filed 11/08/19 Page 21 of 21

g. Any records of communications between Paxful, and any person about issues
relating to the account, such as technical problems, billing inquiries, or complaints
from other users about the specified account. This to include records of contacts
between the subscriber and the Paxful’s support services, as well as records of any
actions taken by the Paxful or subscriber as a result of the communications.

Attachment B - 4 . UNITED STATES ATTORNEY

USAO#2018R001443 : 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
